On behalf of the Nigerian delegation, I take this opportunity. Sir, to extend to you my congratulations on your unanimous and well-deserved election as President of the forty-first session of the General Assembly. My delegation shares fully the warm sentiments expressed by previous speakers on your personal outstanding merits. I am confident that under your wise guidance this session will achieve significant success.
It is therefore with great pleasure that I pledge the full support and co-operation of my delegation to you in the discharge of your difficult task, particularly at this tine, when, more than ever. Member States need to act in concert to attain an era of peace that will give a new direction to the course of human destiny. May I also extend my congratulations to His Excellency Mr. Jaise Pinies, your predecessor, for the able manner in which he handled the affairs of the fortieth session and thirteenth special session.
I should also like to salute our Secretary-General, Mr. Javier Perez de Cuellar, who, I am happy to see, has been restored to health. There can be no gainsaying that the best assurance of support we can give the Secretary-General is a revitalized United Nations.
The relevance of the United Nations to the solution of urgent global problems is certainly not in contention. The devotion of the Organization to the maintenance of international peace and security has been balanced by an appreciation of the need to promote the economic and social well-being of mankind.
In its 41-year history, the United Nations has gone beyond pious statements delivered with great solemnity in this Hall to the endorsement and implementation of action-oriented measures. Its achievements are legion. From successful peace-keeping operations in conflict areas around the world to the decolonization of Africa and Asia and the various activities and projects of its specialized agencies, the United Nations has become an effective instrument of international co-operation and development.
Yet this cherished Organization is currently undergoing the gravest crisis in its history. Some call it a crisis of multilateralism. Others define it as a financial crisis. Fundamentally, it is a political crisis inflicted on the United Nations by its membership. Disagreements about the management and control of the Organization's budget and the determination of its programs are mere symptoms of a deeper difference in perceptions of the role and capability of the United Nations.
Paradoxically, the present crisis is a welcome development to the extent that it provides us an opportunity to re-evaluate the activities and procedures of the United Nations. It is true that the gradual but significant expansion in the scope, range and volume of the work of the United Nations has been a function of changing international circumstances and new challenges that have confronted the Organization. Nevertheless, there can be no denying the fact that the United Nations could be more cost effective and efficient.
-The necessary processes of reform and change have already begun. The Group of High-Level Intergovernmental Experts set up to review the efficiency of the financial and administrative functioning of the United Nations has already submitted its report. Since that report will be presented to the Assembly later on, under the appropriate agenda item, I shall refrain from commenting on it now. Suffice it to say that the Nigerian delegation attaches the greatest importance to the recommendations contained in that report. We believe that they provide a basis for revitalizing the IT of Nations and creating an organization better able to respond creditably and effectively to the collective needs of Member States, at reasonable and affordable cost.
In any process of reform, difficult choices have to be made. New priorities will have to be set. Cost-saving measures must be instituted. Indeed, readjustments in assessed contributions may even become necessary. However, such measures should not be dictated or imposed by any Member State or group of States. Instead, they should derive from negotiated agreement among all Member States. To do this successfully, we will all have to be tolerant and to appreciate each other's legitimate interests and concerns. Let us move away from apportioning blame and accept that the United Nations can only function on the basis of a consensus that adequately respects the concerns of each and all.
Thus, as a sign of good faith, those countries that have resorted to financial withholding as a means of registering their disapproval of the United Nations budget and programs should proceed to honor their obligations. The point has been made that the Organization is in need of reform, and the first steps towards that process of reform have already been taken. Those reforms should not be taken under duress.
Surely, a United Nations that grinds to a halt as the result of financial constraints cannot even engage in reform. One thing we all agree upon is that the United Nations is worth preserving. If it were not, we would not all be present here. A testament to the continued validity of the United Nations lies in the fact that the very countries that have been most vocal in calling attention to its shortcomings continue to exploit the forum it offers to address the world community on major issues of concern to them. Clearly, it is better to talk at the United Nations than to fight on the battlefield.
In addition, it is the view of the Nigerian delegation that the necessary reforms should be carried out in full accordance with the provisions of the United Nations Charter. The principle of sovereign equality of all Member States should not be derogated directly or indirectly, and essential programs and activities of high priority should continue to attract the lion's share of available resources. In other words, we must ensure that we do not end up cutting the bone while we trim the fat.
The present international situation is characterized by growing tension in both the political and the economic spheres. Confrontation, conflict and instability plague many regions of the world, and the economies of many Member States continue to deteriorate, while the politics of domination and great-Power rivalries are on the increase. In that situation, the role of the Organization has more than ever before, become vital for the promotion of international peace, development and prosperity for all.
All too often, we tend to forget that the Charter of the United Nations devotes two Chapters to the question of international economic and social co-operation. Indeed, in Article 55, the United Nations pledges itself to the promotion of "higher standards of living, full employment" and "solutions of international economic, social, health, and related problems", "with a view to the creation of the conditions of stability and well-being necessary for peaceful and friendly relations among nations". Therefore, if the inequities in the world economic system have persisted for so long, the fault is not with the Charter. Rather, it derives from the lack of political will by Member States to discharge their obligations.
Within the framework of the current global economic crisis, the widening gap between developed and developing countries and the persistence of an unjust and inequitable international economic system constitute major impediments to the development process of most Member States, thus posing a serious threat to international peace and security.
For their part, the industrialized countries have refused to address the problems of structural imbalance and inequality that characterize the international economic and trading system. Those imbalances have continued to prolong the severe set-backs afflicting our economic goals and objectives.
It is clear that we must once again consider seriously the problem of structural imbalance and inequality with a view to formulating concrete and
effective solutions to the question of the huge external debt of developing countries, the problems of debt-servicing, high interest rates, inflation, declining commodity prices, stiff conditions set by the International Monetary Fund, and protectionist measures and unfair trade terms continually imposed by the developed countries.
Commodity trade is currently the primary source of foreign-exchange earnings for a majority of developing countries. It is regrettable that specific measures to control commodity trade to the advantage of the developed market-economy countries should be embarked upon without sympathy or consideration for the repercussions on the current balance-of-payments position of developing countries.
Commodity prices are currently fluctuating and are therefore unstable. There is a continuous decline in capital resource flows as the result of lower export earnings, and this is a great hindrance to reinvestment in commodities. Financing through the facilities of the Common Fund for commodities has not materialized owing to the refusal by some major countries to ratify the instrument. This state of affairs has created complex cash-flow problems, which have further aggravated the debt problem. The high hopes of the developing countries for a new international economic order have foundered owing to a deeply rooted reluctance on the part of the developed countries to engage in an honest and Meaningful North-South dialog. My delegation wishes to stress the need for a fundamental structural readjustment in the international economic system that would promote rapid and sustained world economic growth and development. In this context, we reaffirm our commitment to the continued validity and relevance of the Declaration and program of Action on the Establishment of a New International Economic Order.
while developed countries have emerged from recession, the economic outlook for the developing nations in general, and Africa in particular, remains bleak. Attempts were made to draw the world's attention to Africa's special situation during last May's special session of the General Assembly on the critical economic situation in Africa. That special session succeeded at least in deepening global awareness of the dimensions of the current economic crisis in Africa. Given good intentions and strong will, that endeavor could well provide a basis for concerted efforts by the international community to enhance and support the tremendous efforts of African States to surmount their devastating crisis.
My delegation therefore appeals to the international community and to financial institutions to make available without delay sufficient resources for the full and effective implementation of the United Nations program of Action for African Economic Recovery and Development, 1986-1990. We do not, of course, ignore or lose sight of the need for developing countries themselves to co-operate effectively in improving their economic conditions. To that end a greater degree of collaboration on economic projects has to be developed. We are happy to note the activities of the Group of 77, in particular at the last meeting of the Group's Intergovernmental Follow-up and Co-ordination Committee (IFCC), which took place at Cairo and which focused attention on vital areas of high priority in co-operation among developing countries that needed greater emphasis. Similarly, we are gratified that the eighth summit meeting of the Non-Aligned Movement, which took place earlier this month at Harare, devoted considerable attention to economic co-operation.
An important and appropriate backdrop to our debate at this session is the declaration of 1986 as the International Year of Peace. As demanded in the solemn declaration. Member States of the United Nations have been focusing attention throughout the year on the requirements for the promotion of international peace and security. We in Nigeria have organized, at both the governmental and the non-governmental levels, various programs aimed at sensitizing the Nigerian people to the elements of genuine peace and to the role of the individual, of the State, of non-governmental organizations and of the United Nations in the promotion of peace. On 16 September, International Peace Day, Nigeria joined several other countries, when President Ibrahim Babangida personally launched the first Earth Run, the global torch relay which originated on the steps of the Headquarters of our Organization.
Unfortunately, peace remains elusive in many parts of the world. The situation in southern Africa, for instance, continues to be a source of concern to this Organization. In the past two years the world has witnessed the most aggressive phase of Pretoria's policies of mindless oppression and intimidation of the blacks, who have been subjected to the persistent and systematic violation of their fundamental human rights. Apartheid has meant violence and terror for the struggling people of South Africa. The apartheid regime is still undeterred in its implementation of policies which are repressive and are offensive to the laws of natural justice. Indeed, apartheid is a crime against humanity and against the ignity and conscience of mankind, and it continues to pose a threat to international peace and security. There can be no peace and stability in southern Africa without the elimination of apartheid, which is the root cause of the grave crisis in the entire region.
Since, in the wake of the Sharpeville massacres, the world was rudely awakened to the brutality and horrors of apartheid, there has been unanimous and repeated condemnation of that evil system. The crushing weight of apartheid has grown to the point where it has forced all segments of the oppressed to rebel in a spontaneous manner. The Soweto uprising demonstrated the fact that despite all the brutal machinery sustaining apartheid the black people of South Africa have had enough and cannot suffer in silence any more. Thousands of blacks, including mourners, have been gunned down by trigger-happy racist police; many more have been wounded or have suffered untold hardship. The response of the racist clique in Pretoria has been to resort to panic measures and to the declaration of a state of emergency, with a total clamp-down on news reports.
This notwithstanding, workers have initiated strike actions, and an ever-growing number of school children, working independently, have periodically boycotted classes to show their revulsion at the political powerlessness, economic deprivation, inferior education and dehumanizing segregation laws imposed on them by the racist regime. The countdown to the collapse of apartheid has at last started. As the cycle of violence and brutal repression grows in scale and intensity, the blacks have now resolved to make the supreme sacrifice.
The racist regime, instead of moving towards open negotiations with black leaders and reconciling anxious whites to inescapable change, persists in pretending that South Africa's problems at home and its already painful economic losses abroad can be chased away with a night-stick. Clearly, the apartheid regime
has shown that it is no mood to seek in peace the establishment of a democratic society in South Africa built on the equality of all races.
The fight against apartheid and racism is one facet of the liberation struggle in Africa. Another facet is the struggle for the liberation of Namibia, where the situation is equally explosive. The racist Pretoria rSgime persists in its illegal occupation of the Territory by ruthlessly suppressing the legitimate aspiration of the Namibian people to self-determination and independence. In spite of United Nations resolutions, culminating in Security Council resolution 435 (1978), which established modalities by which the people of Namibia would determine their future through free and fair elections, the racist regime has continued its policies of dehumanizing and brutalizing the overwhelming majority of Namibians.
Contacts between the Secretary-General and the apartheid regime aimed at finding an honorable way for the withdrawal of the South African administration have been frustrated through devious machinations by the racist regime. In fact, the posture of the regime constitutes a total rebuff of any meaningful discussion. The sad position now is that the illegal regime has gone ahead with the implementation of its so-called homelands policy aimed at destroying the unity and territorial integrity of Namibia.
My delegation recognizes that peace cannot be achieved in southern Africa in an environment characterized by criminal acts of aggression, racial discrimination and the systematic violation of human rights. The apartheid regime in South Africa is still undeterred in its implementation of policies that are repressive and offensive to human dignity. The international community, if it is not to be accused of complicity or impotence, must assume a more decisive role in the liquidation of the abhorrent and totally despicable system of apartheid. We must without fail put an end to it. Indeed, if a bloodbath of unspeakable proportions is to be avoided the international community will have to exert such pressure as will make the apartheid regime abandon its criminal policy. Surely, comprehensive mandatory sanctions applied faithfully by all Member States offer the last hope for a peaceful solution.
Happily, there is now much international enthusiasm for the campaign against apartheid. A vast majority of States, such as the members of the Non-Aligned Movement, the socialist States, the members of the Organization of Petroleum Exporting Countries, the Nordic States and a few Western countries, have taken steps to combat apartheid. The United States Congress too has joined in this great movement to guarantee to the South African black people, 23 million of them, the right to life, liberty and the pursuit of happiness.
Apartheid is not an internal affair of South Africa, but a universal affair. Witness the amount of time, energy and resources the international community devotes to it. Legitimately, therefore, this Assembly can and should miss no opportunity to advance the universal effort to achieve the peaceful dismantling of apartheid.
In that context, I propose that you, Mr. President, address on our behalf an urgent appeal, today, to the President of the United States to endorse the congressional action on sanctions against South Africa.
As for Nigeria, our commitment to the anti-apartheid struggle is total. We shall continue to give support to the liberation movements and assistance to the front-line States.
The question has often been raised in recent times whether we, either as Africans or as members of the international community, shall be prepared to offer the white community in South Africa an opportunity to be part of the process of change in South Africa. The answer is that we have always been prepared to accept the white community and its representatives as constituents in the process of change, provided change is the objective.
The Lusaka Declaration, first adopted by the Organization of African Unity and then by the United Nations, still represents our position. If the South African Government is prepared to talk about an effective program for the dismantlement of apartheid, we shall be prepared to facilitate the implementation of such a program.
The challenge, then, to South Africa and the opponents of mandatory economic sanctions is to get the South African regime to present a concise, detailed and specific program for the total eradication of apartheid.
The efforts of the international community for a peaceful settlement of the Middle East conflict have been frustrated by repeated acts of aggression and terrorism in that region. The solution to the Middle East question does not lie in the force of arms, which, rather than ameliorating the explosive situation, has further complicated the task of achieving peace. A comprehensive and just solution to the problems of the Middle East cannot be achieved unless there is a cessation of hostilities by all the parties concerned. Similarly, the present volatile situation cannot subside in the wake of territorial ambitions.
An issue that is central to the Middle East debacle is the problem of a homeland for the Palestinians. A realistic analysis of the reasons for the failures of past peace efforts reveal the non-acceptance of the Palestinian question as the principal problem for which there should be a genuine solution. No solution to the Middle East problem which does not take into account the plight of the Palestinians can be expected to guarantee durable peace in that region. The countries in the Middle East and the international community as a whole have to be sympathetic to the Palestinian cause, particularly the Palestinians' quest for a homeland. However, that is not to deny the right of Israel to existence as a State.
My delegation supports the holding of an international peace conference on the Middle East where all those involved would participate. There can be no justification for holding a conference with the primary responsibility of solving the problems of people who are not allowed to participate in it. The Palestinians should be involved in the peace process in the Middle East.
The resumption of bilateral arms negotiations by the two super-Powers early in 1985 gave the world some hope of improved political relations between the East and the West. That hope was further increased when on 1 January 1986 the leaders of the two world Powers exchanged new year messages. It is sad that what seemed to be
an improved political understanding between the East and the West has not been translated into action in the ongoing disarmament negotiations, while the world community was expecting genuine disarmament efforts, there was a resumption of nuclear tests, and this had negative implications for the moratorium on nuclear-weapon testing.
Nuclear weapons constitute a threat not only to peace and international security, but also to the survival of mankind. The elimination of nuclear weapons should be a vital disarmament objective of the world community, irrespective of ideological beliefs. The two super-Powers should give the lead in nuclear disarmament. A most desirable starting-point would be an agreement on a nuclear test ban, a measure which the international community has advocated for the past 25 years. We believe that no technical reason, such as the issue of verification, offers a genuine excuse for the delay in concluding a nuclear-test-ban treaty. What is lacking is the will on the part of nuclear-weapon States. In addition to the basic step of a nuclear test ban, we call for the commencement of real and decisive measures through bilateral and multilateral negotiations that will substantially reduce and ultimately eliminate the existing stockpile of nuclear weapons. Needless to say, the extension of the nuclear arms race to outer space is inconsistent with the fervent wish of the international community for nuclear disarmament. Disarmament is a global cause, in which all States have a vital stake. It cannot, and should not, be left to the vagaries of the relationship between the super-Powers.
Our Organization has an important role to play in keeping up the pressure to bring about a halt to the arms race, with the ultimate aim of achieving general and complete disarmament, under effective international control. In this regard my Government urges both the Soviet Union and the United States not to interrupt the
process of consultation and negotiation with the ultimate objective of eliminating nuclear weapons from the face of the earth.
There are other problems facing the international community that require our urgent attention. The Iran-Iraq war, the crisis in Central America and the issues of Afghanistan, Kampuchea, Cyprus and Korea all challenge our collective commitment to work for the promotion of the peaceful settlement of issues. I have highlighted only some of the major problems confronting us I believe we shall work together to solve these as well as the other problems.
The United Nations serves as a unique forum for the promotion of understanding and peace among all nations. It also provides a unique opportunity for Member States to engage in constructive dialog and co-operation in our common quest for a better world. We must, therefore, strive to work together to uphold the principles of the Charter in the interests of mankind.